         Case 1:18-cr-00905-LTS Document 166
                                         165 Filed 01/04/21 Page 1 of 1
                                          LAW OFFICES
                          CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                             P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                      F (212) 571 - 9149
NEW YORK, NY 10279                                                       CHRIS@MADIOULAW.COM
                                      WWW.MADIOULAW.COM



                                                                    January 4, 2021
Hon. Laura Taylor Swain
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
                                                            MEMO ENDORSED
New York, NY 10007
By ECF

               Re:    United States v. Jian Feng Wu, 18 Cr. 905 (LTS)

Dear Judge Swain,

       I represent Jian Feng Wu in the above-captioned case. I write with consent from the
government to request an adjournment Mr. Wu’s sentencing, which is currently scheduled for
February 4, 2021, to a date after April 6, 2021.

        Mr. Wu has been released on bail conditions since his arrest without issue. Since the
outset of the Covid-19 pandemic, I have had limited access to Mr. Wu, who requires a Fuzhou
interpreter in order to confer with me. This insufficient access to Mr. Wu during the most critical
phase of his case prevents me from being adequately prepared for his upcoming sentencing
including preparing him and advising him regarding potential immigration consequences. In
addition, Mr. Wu is the only caregiver to his elderly father who requires daily assistance during
the ongoing pandemic. The requested adjournment will allow me to adequately prepare with Mr.
Wu and allow him to care for himself and his family during this ongoing crisis.

       Therefore, I respectfully request that the Court adjourn Mr. Wu’s sentencing to a date
after April 6, 2021 to adequately assure effective assistance at sentencing.

       Thank you in advance for your consideration.
                                                                  The request is granted. The sentencing is
                                      Sincerely,                  adjourned to April 13, 2021, at 2:00 p.m.
                                                                  and the related deadlines are modified
                                                                  accordingly. DE# 165 resolved.
                                                                  SO ORDERED.
                                      Christopher Madiou          1/4/2021
                                                                  /s/ Laura Taylor Swain, USDJ



Cc:    AUSAs Alexandra Rothman and Elizabeth Espinosa (via ECF)
